Citation Nr: 9900160	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  96-33 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for pseudofolliculitis 
barbae, chronic dermatographia, and xerosis, currently 
evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel

INTRODUCTION

The veteran had active service from November 1970 to 
September 1972.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
denied the veterans claim of entitlement to an increased 
evaluation for pseudofolliculitis barbae, chronic 
dermatographia, and xerosis, currently evaluated at 10 
percent.

Service connection for pseudofolliculitis barbae was 
established in an October 1972 rating decision, and a zero 
percent evaluation was assigned.  In a June 1983 rating 
decision, the RO also granted service connection for the 
veterans chronic dermatographia and xerosis.  The prior zero 
percent evaluation was continued for the veterans 
pseudofolliculitis barbae, chronic dermatographia, and 
xerosis.  In a July 1986 rating decision, the RO assigned a 
compensable evaluation for the veterans service-connected 
disability.  The RO subsequently confirmed and continued this 
10 percent evaluation in a March 1996 rating decision.  This 
disability rating remains in effect and is the subject of 
this appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).


REMAND

Review of the veterans claims file reveals that the 
veterans skin disorder is considered chronic, with periods 
of exacerbation and remission.  Review also indicates that on 
the last VA examination (conducted in August 1996), the 
veteran complained of pruritus associated with his urticarial 
lesions, although it was noted by the examiner that there was 
no evidence of urticarial lesions at the time of examination.  
At his October 1998 video conference before a Board member, 
the veteran again stated that he experienced episodes of 
itching and reported having to apply medication to his skin 
once or twice a day when he experienced these episodes. 
(Transcript (T.) at 4-5).  Further, the veteran testified 
that he continued to seek treatment at the Houston VA Medical 
Center.  (T. at 3).

Here, the schedular criteria applicable to skin disorders 
specifically address the frequency and intensity of such 
episodes reported by the veteran, as well as other physical 
manifestations.  See 38 C.F.R. Part 4, § 4.118, Diagnostic 
Code 7806 (1998).  Given the episodic nature of the veterans 
skin disorder and the absence of current medical evidence 
discussing the veterans reported itching associated with 
urticarial lesions, the Board finds the record inadequate for 
evaluating the veterans current level of disability.  See 
Littke v. Derwinski, 1 Vet. App. 90 (1990); see also Ardison 
v. Brown, 6 Vet. App. 405 (1994) (where the United States 
Court of Veterans Appeals held that the Board cannot rely on 
an examination conducted during an inactive stage of the 
disease).

Therefore, pursuant to VAs duty to assist the veteran in the 
development of facts pertinent to his claim, the issue of 
entitlement to an increased evaluation for the veterans 
pseudofolliculitis barbae, chronic dermatographia, and 
xerosis, currently evaluated at 10 percent, will not be 
decided pending a REMAND for the following actions:

1.  The RO should obtain all post-January 
1996 VA outpatient treatment records from 
the Houston VA Medical Center, as 
referenced by the veteran at his October 
1998 video conference before a Board 
member. Upon receipt of these records, 
the RO should incorporate them into the 
veterans claims file.

2.  A VA examination should be scheduled 
and conducted, by a specialist in 
dermatology if available, in order to 
determine the severity of the veterans 
service-connected disability, including 
his reported episodes of pruritus 
associated with urticarial lesions.  All 
suggested studies should be performed.

The examiner should carefully elicit all 
of the veterans subjective complaints 
concerning his service-connected 
disability and offer an opinion as to 
whether there is adequate pathology 
present to support each of the veterans 
subjective complaints and the level of 
each complaint.  A history of the nature 
and extent of any episodes of active 
pathology should also be obtained.  

The claims file, or copies of pertinent 
documents found therein, including copies 
of all VA examinations previously 
conducted, and a separate copy of this 
remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.

The veteran should be advised that 
failure to report for the scheduled 
examination may have adverse consequences 
in the adjudication of his claim.  
38 C.F.R. § 3.655 (1998).

3.  The RO should carefully review the 
examination report to ensure that it is 
in complete compliance with this remand, 
including all requested findings and 
opinions.  If not, the report should be 
returned to the examiner for corrective 
action.

Thereafter, the RO should review the veterans claim and 
consider all pertinent law and applicable regulation, in 
light of the examination report.  If the veterans claim 
remains in a denied status, he and his representative should 
be provided with a supplemental statement of the case, which 
should include a full discussion of action taken on the 
veterans claim and the reasons and bases for such action.  
The applicable response time should be allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
